Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claimed invention recites the following:
    PNG
    media_image1.png
    623
    661
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    808
    653
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    407
    725
    media_image3.png
    Greyscale

	None of the prior art references of record disclose the method for producing a resin containing a repeating unit represented by General Formula (1) and a repeating unit containing a group that decomposes by the action of an acid to generate a polar group, the method comprising a first step and a second step as recited in claim 1.  The amendment of September 30, 2021 which includes at least one repeating unit (c) is not taught in the prior art references of record wherein a repeating unit containing a lactone structure, a repeating unit that contains an organic group containing a polar group and a repeating unit containing a group that generates an acid upon irradiation with actinic rays or radiation are part of the resin and/or resin precursor.  
	Likewise claim 7 is not anticipated by rendered obvious over the prior art references of record.
	Claim 15 is rejoined as being dependent on the allowed claim 1.
	TAKEMURA et al (2010/0129738) is cited to disclose terpolymers having a hydroxystyrene comonomer, an acid labile containing comonomer having a ring, however the terpolymers fail to disclose a lactone repeating unit, a repeating unit that contains an organic group containing a polar group and a repeating unit containing a group that generates an acid upon irradiation with actinic rays or radiation are part of the resin and/or resin precursor. 
	Accordingly, claims 1-16 are seen as allowable and passed to issue.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                                
J.Chu
January 1, 2022